UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K ☒ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2015 ☐TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 0001592411 Reraise Gaming Corporation (Exact name of registrant as specified in its charter) Nevada 46-3787845 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 7ean Martin Dr. #100, Las Vegas, Nevada (Address of principal executive offices) (Zip Code) (702) 514-7111 (Registrant's telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common OTC Markets Securities registered pursuant to section 12(g) of the Act: Common Stock, par value $.001 per share (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. ☐ Yesý No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act. ☐ Yesý No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. ý Yes ☐ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). ý Yes ☐ No (Not required) Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer," "accelerated filer," and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer ☐ Accelerated filer ☐ Non-accelerated filer ☐ Smaller reporting company ý Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).☐YesýNo State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant's most recently completed second fiscal quarter:$429,866 as of June 30, 2014. Indicate the number of shares outstanding of each of the registrant's classes of common stock, as of the latest practicable date: 17,376,000 shares of common stock as of March 23, 2016. DOCUMENTS INCORPORATED BY REFERENCE None Reraise Gaming Corporation FOR THE FISCAL YEAR ENDED DECEMBER 31, 2015 INDEX TO FORM 10-K PART I Page Item 1 Business 3 Item 1A Risk Factors 3 Item 1B Unresolved Staff Comments 3 Item 2 Properties 3 Item 3 Legal Proceedings 4 Item 4 Mine Safety Disclosures 4 PART II Item 5 Market for Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 4 Item 6 Selected Financial Data 5 Item 7 Management's Discussion and Analysis of Financial Condition and Results of Operations 5 Item 7A Quantitative and Qualitative Disclosures About Market Risk 8 Item 8 Financial Statements and Supplementary Data 8 Item 9 Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 9 Item 9A Controls and Procedures 9 Item 9B Other Information 11 PART III Item 10 Directors, Executive Officers and Corporate Governance 12 Item 11 Executive Compensation 13 Item 12 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 14 Item 13 Certain Relationships and Related Transactions, and Director Independence 16 Item 14 Principal Accounting Fees and Services 16 PART IV Item 15 Exhibits, Financial Statement Schedules 16 - 2 - PART I Note about Forward-Looking Statements Certain statements in this report, other than purely historical information, including estimates, projections, statements relating to our business plans, objectives, and expected operating results, and the assumptions upon which those statements are based, are "forward-looking statements" within the meaning of the Private Securities Litigation Reform Act of 1995, Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934. Forward-looking statements may appear throughout this report, including without limitation, the following sections: "Business," "Management's Discussion and Analysis," and "Risk Factors." These forward-looking statements generally are identified by the words "believe," "project," "expect," "anticipate," "estimate," "intend," "strategy," "future," "opportunity," "plan," "may," "should," "will," "would," "will be," "will continue," "will likely result," and similar expressions. Forward-looking statements are based on current expectations and assumptions that are subject to risks and uncertainties which may cause actual results to differ materially from the forward-looking statements. A detailed discussion of risks and uncertainties that could cause actual results and events to differ materially from such forward-looking statements is included in the section titled "Risk Factors" (Part I, Item 1A of this Form 10-K). We undertake no obligation to update or revise publicly any forward-looking statements, whether because of new information, future events, or otherwise. Item 1,Business Reraise Gaming Corporation (Reraise) located in Las Vegas, Nevada, was incorporated on October 2, 2013, in the State of Nevada. As of December 31, 2015, in addition to those we are developing, the Company has acquired a variety of poker games, some with patents and some with patents pending.Each of the games has been acquired or is being developed for different segments of the poker market, namely video poker, brick and mortar, as well as online poker.To test their viability, several of the games are available on line, at no charge. Item 1A, Risk Factors The Company is a smaller reporting company as defined by Rule 12b-2 of the Securities Exchange Act of 1934 and is not required to provide the information under this item. Item 1B, Unresolved Staff Comments The Company is a smaller reporting company as defined by Rule 12b-2 of the Securities Exchange Act of 1934 and is not required to provide the information under this item. Item 2,Properties The Company maintains its principal office at 7ean Martin Dr. Las Vegas, Nevada, 89118.Our telephone number is (702)514 7111.The Company has no full time employees and operates out of the President’s office facilities at no cost. - 3 - Item 3, Legal Proceedings From time to time, we may become involved in various lawsuits and legal proceedings that arise in the ordinary course of business. However, litigation is subject to inherent uncertainties, and an adverse result in these or other matters may arise from time to time that may harm our business. We are currently not aware of any such legal proceedings or claims that we believe will have, individually or in the aggregate, a material adverse effect on our business, financial condition or operating results. Item 4, Mine Safety Disclosures Not applicable. PART II Item 5, Market for Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities Our Common Stock is listed to trade in the over-the-counter securities market through the Financial Industry Regulatory Authority ("FINRA") Automated Quotation Bulletin Board System, under the symbol "IEEC". The following table sets forth the quarterly high and low bid prices for our Common Stock during the last fiscal year, as reported by a Quarterly Trade and Quote Summary Report of the OTC Bulletin Board. The quotations reflect inter-dealer prices, without retail mark-up, markdown or commission, and may not necessarily represent actual transactions. 2015 Fiscal Year Bid Price Hi Low March 31, 2015 $ n/a n/a June 30, 2015 $ September 30, 2015 $ December 31, 2015 $ 2014 Fiscal Year March 31, 2014 $ n/a n/a June 30, 2014 $ n/a n/a September 30, 2014 $ n/a n/a December 31, 2014 $ n/a n/a The Company became effective on April 6, 2015 On March 13, 2016, the closing price for the common stock on OTC Markets was $0.12 per share. Holders As of December 31, 2015, we had 58 holders of our common stock. - 4 - Dividend Policy We have not declared or paid any cash dividends on our common stock or other securities and do not anticipate paying any cash dividends in the foreseeable future. Any future determination to pay cash dividends will be at the discretion of the board of directors and will be dependent upon our financial condition, results of operations, capital requirements, and such other factors as the board of directors deem relevant. Equity Compensation Plan Information None Recent Sales of Unregistered Securities The total number of common shares, authorized, that may be issued by the Company is 100,000,000 shares with a par value of $0.001 per share. There are no preferred shares authorized to be issued.There were 17,326,000 and 17,271,000 shares of common stock issued and outstanding at December 31, 2015 and 2014, respectively. During the year ended December 31, 2014, the Company issued 10,000 shares of its common stock to investors at $0.50 per share, for total cash proceeds of $5,000. During the year ended December 31, 2014, the Company issued 4,787,500 shares of its common stock for services at a cost of $0.50 per share, or a total cost of $2,393,750. The fair value of the shares issued was based on the most recent per share price of shares issued for cash. During the year ended December 31, 2015, the Company issued 55,000 shares of its common stock, for services provided, for $0.50 per share, recorded at a total cost of $27,500. The fair value of the shares issued was based on the most recent per share price of shares issued for cash. During the year ended December 31, 2015, the Company sold, for cash, 50,000 shares of its common stock, recorded at a cost of $0.50 per share or a total of $25,000. Use of Proceeds from Registered Securities The Company is using the proceeds from the sale of its common stock to for general working capital purposes. Purchases of Equity Securities by the Issuer and Affiliated Purchasers None Item 6, Selected Financial Data Not required for smaller reporting companies. Item 7, Management's Discussion and Analysis of Financial Condition and Results of Operations - 5 - Results of Operations The following discussion of the financial condition and results of operations should be read in conjunction with the financial statements included herewith. This discussion should not be construed to imply that the results discussed herein will necessarily continue into the future, or that any conclusion reached herein will necessarily be indicative of actual operating results in the future. For the years ended December 31, 2014 and 2015: We did not generate any revenue during the years ended December 31, 2014 and 2015.During this stage, we built our web site and were primarily focused on acquiring, developing and testing products. Total operating expenses for the years ended December 31, 2015 and 2014 were $89,846 and $2,432,702 respectively.General and administrative expenses were $38,838 for the year ended December 31, 2015 compared to $38,952 for the year ended December 31, 2014.Stock based compensation of $27,500 was recorded during 2015 compared to$2,393,750 paid, during 2014, to a number of professional gamblers, for the right to use their image and endorsements. Amortization of $2,133 was included in general and administrative expense for the year ended December 31, 2015 compared to $1,059 in 2014.Professional fees of $23,508 were incurred during the year ended December 31, 2015 compared to $0.00 during the year ended December 31, 2014.Interest expense was $3,078 and $726 during the years ended December 31, 2015 and 2014, respectively. The overall decrease in operating expenses was due to the decreased activity as our business plan matured and sourcing additional endorsements was not required. Our accumulated deficit on December 31, 2015 was $2,772,947 compared to $2,680,023 on December 31, 2014. Liquidity and Capital Resources As of December 31, 2015 we had current assets of $13,002; current liabilities of $89,157, and a working capital deficit of $76,155 as compared to current assets of $21,113; current liabilities of $58,977 and a working capital deficit of $37,864 at December 31, 2014.The increase in the working capital deficit is due to the acquisition of loans payable required to pay for continuing overhead. Cash Flows from Operation Activities During the year ended December 31, 2015, the Company used cash, for operating activities, in the amount of $57,962 compared to $36,142 for the year ended December 31, 2014.For the year ended December 31, 2015, cash used in operating activities included a net loss of $92,924 compared to a net loss of $2,433,428 for the year ended December 31, 2014. The loss for the year ended December 31, 2015 included stock based compensation of $27,500 paid to two consultants for the use of their images and $2,133 for amortization, compared with $2,393,750 paid with common stock, to several consultants for the use of their images and endorsements, plus $1,059 for amortization, during 2014. During the year ended December 31, 2015 related party receivable and accounts payable increased by $1,351 and $6,680, respectively, compared to no change in related party receivable and an increase in accounts payable of $2,477 for the year ended December 31, 2014. Cash Flows used in Investing Activities During the years ended December 31, 2015 no cash was used in Investing Activities compared to $6,400 in 2014 which was used for development of our web site. - 6 - Cash Flows from Financing Activities During the year ended December 31, 2015 the Company received proceeds, of $25,000 from the sale of 50,000 common shares, and $25,000 from arelated party note payable, compared to $5,000 from the sale of 10,000 common shares and a $25,000 related party note payable. Going Concern The Company incurred a net losses of $92,924 for the year ended December 31, 2015 and $2,433,428 for the year ended December 31, 2014 and has accumulated net losses of $2,772,947 at December 31, 2015 and $2,680,023 at December 31, 2014.The Company is still developing its products and has generated no revenue since inception through the year ended December 31, 2015, and anticipates that it will continue to generate losses, until its business plan matures, in the near future.These conditions raise substantial doubt about the Company's ability to continue as a going concern. These financial statements do not include adjustments relating to the recoverability and classification of reported asset amounts or the amount and classification of liabilities that might be necessary should the Company be unable to continue as a going concern. The Company's continuation as a going concern is dependent upon its ability to obtain additional financing or sale of its common stock and ultimately to attain profitability. Plan of Operations Management's plan is to raise additional financing, as required, through a combination of equity and debt financing. Management believes this will be sufficient to finance the continuing development for the next twelve months. However, there is no assurance that the Company will be successful in raising such financing. Summary of Significant Accounting Policies Our financial statements and related public financial information are based on the application of accounting principles generally accepted in the United States ("GAAP"). GAAP requires the use of estimates; assumptions, judgments and subjective interpretations of accounting principles that have an impact on the assets, liabilities, revenues and expense amounts reported. These estimates can also affect supplemental information contained in our external disclosures including information regarding contingencies, risk and financial condition. We believe our use of estimates and underlying accounting assumptions adhere to GAAP and are consistently and conservatively applied. We base our estimates on historical experience and on various other assumptions that we believe to be reasonable under the circumstances. Actual results may differ materially from these estimates under different assumptions or conditions. We continue to monitor significant estimates made during the preparation of our financial statements. Our significant accounting policies are summarized in Note 2 of our financial statements. While all these significant accounting policies impact our financial condition and results of operations, we view certain of these policies as critical. Policies determined to be critical are those policies that have the most significant impact on our financial statements and require management to use a greater degree of judgment and estimates. Actual results may differ from those estimates. Our management believes that given current facts and circumstances, it is unlikely that applying any other reasonable judgments or estimate methodologies would cause effect on our results of operations, financial position or liquidity for the periods presented in this report. We believe the following critical accounting policies and procedures, among others, affect our more significant judgments and estimates used in the preparation of our financial statements: - 7 - Cash Cash and cash equivalents consist primarily of cash on deposit, certificates of deposit, money market accounts, and investment grade commercial paper that are readily convertible into cash and purchased with original maturities of three months or less. Website Development The Company capitalizes the costs associated with the development of its website.Other costs related to the maintenance of the website are expensed as incurred.Amortization will be provided over the estimated useful life of 3 years using the straight-line method for financial statement purposes. Stock Based Payments The Company recognizes stock-based compensation, including stock option grants, warrants and restricted stock grants at their fair value on the grant date. Share based payment awards issued to non-employees for services rendered are recorded at either the fair value of the services rendered or the fair value of the share-based payment, whichever is more readily determinable.Compensation expense is generally recognized on a straight-line basis over the vesting period. Recent Accounting Pronouncements There are no recent accounting pronouncements that are expected to have a material effect on the Company's financial statements. Off Balance Sheet Arrangements We do not have any off-balance sheet arrangements, financings, or other relationships with unconsolidated entities or other persons, also known as "special purpose entities" (SPEs). Item 7A Quantitative and Qualitative Disclosures About Market Risk Not required for smaller reporting companies. Item 8 Financial Statements and Supplementary Data See F-1. - 8 - RERAISE GAMING CORPORATION REPORTS OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRMS AND FINANCIAL STATEMENTS For the Years Ended December 31, 2015 and 2014 F-1 TABLE OF CONTENTS Reports of Independent Registered Public Accounting Firms F-3 Balance Sheets F-5 Statements of Operations F-6 Statements of Stockholders' Equity (Deficit) F-7 Statements of Cash Flows F-8 Notes to Financial Statements F-9 through F-14 F-2 Report of Independent Registered Public Accounting Firm To the Board of Directors of Reraise Gaming Corporation Las Vegas, Nevada We have audited the accompanying balance sheet of Reraise Gaming Corporation (the “Company”) as of December 31, 2015 and the relatedstatements of operations, changes in stockholders’ equity(deficit)and cash flows for the year then ended. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform an audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of the Company as of December 31, 2015 and the results of its operations and its cash flows for the year then ended in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. The Company has incurred losses from operation since inception and has a working capital deficit. These factors raise substantial doubt about the Company’s ability to continue as a going concern. Management’s plans in regard to this mater are described in Note 3. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ MaloneBailey, LLP www.malonebailey.com Houston, Texas March 30, 2016 F-3 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors ReRaise Gaming Corporation We have audited the accompanying balance sheet of ReRaise Gaming Corporation (the Company) as of December 31, 2014 and the related statements of operations, stockholders’ deficit and cash flows for the year then ended.These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion the financial statements referred to above present fairly, in all material respects, the financial position of ReRaise Gaming Corporation as of December 31, 2014, and the results of their operations and cash flows for the year then ended, in conformity with U.S. generally accepted accounting principles. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 3 to the financial statements, the Company has generated no revenue to date, has an accumulated deficit and is dependent on financial support from its shareholders, which raises substantial doubt about its ability to continue as a going concern. Management’s plans concerning these matters are also described in Note 3. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Sadler, Gibb & Associates, LLC Salt Lake City, UT March 23, 2015 F-4 Reraise Gaming Corporation Balance Sheets December 31, December 31, ASSETS Current assets Cash $ $ Related party advances - Total current assets Long term assets Intangible asset, less accumulated amortization of $3,192 and $1,059respectively Total long term assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities Accounts payable and accrued liabilities $ $ Loan payable - related party Notespayable - related parties Payable – related party - Total current liabilities Stockholders' deficit Common stock, 100,000,000 shares authorized, at $0.001 par value, 17,376,000 and 17,271,000 shares issued and outstanding, respectively Additional paid in capital Accumulated deficit ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ The accompanying notes are an integral part of thesefinancial statements F-5 Reraise Gaming Corporation Statements of Operations For the Years Ended December 31, Revenue $
